Thomas J. /s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 2, 2015

                                   No. 04-14-00110-CV

                                 Mary MOCZYGEMBA,
                                       Appellant

                                             v.

                 Thomas J. MOCZYGEMBA and Harry Lee Moczygemba,
                                  Appellees

                From the 218th Judicial District Court, Wilson County, Texas
                            Trial Court No. 12-10-0573-CVW
                        Honorable Donna S. Rayes, Judge Presiding


                                      ORDER
      The Appellant’s Unopposed Motion for Extension of Time to File Motion for Rehearing
is GRANTED. The motion for rehearing is due on March 16, 2015.



                                                  _________________________________
                                                  Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of March, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court